DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 11-19, 21-23, and 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180277362).
Cho is directed towards a method of depositing polymer films in porous substrates by initiated chemical vapor deposition (iCVD, abstract).  The process chamber is used to control the pressure during the process, such as maintaining it at vacuum pressure (e.g. 10mTorr), so it is a pressure chamber [0051].  The process may comprise (a) placing the porous material into the process chamber, (b) introducing monomer in a gas (vaporized monomer) flow to the processing chamber and adsorbing the monomer for a period of time within pores of the porous material and onto the surface of the porous material(this is an overburden of monomer) [0050].  It teaches that a step of stabilizing the flows is performed at this time for a period of time (flows finally become fixed and then it is subjected to stabilization for a period of time) to ensure proper adsorption of the monomer [0099].  It more specifically teaches that this stabilization time allows the adsorption of the monomers to reach an equilibrium state on the surfaces (which is when the amount adsorbed becomes constant and stops changing, so a constant and uniform thickness of monomer on the surface of the porous material, because it is the equilibrium thickness) so as to precisely set the amount of material deposited during the process [0034], it specifically teaches controlling the parameters such that a very precise thickness of material (within a few atomic layers) is deposited on the surface of the porous material [0064] and that this is done by controlling the flow rate of the monomer (controlling the partial pressure of the monomer) at this time to produce the desired stabilization [0065].  It is readily apparent from “controlling” a parameter that the parameter may be adjusted to control it to be at a desired level.

Then (c) a polymerization initiator is introduced into the gas flow of the chamber into to polymerize the monomer on the surface of the porous material (overburden) together with the monomer within the pores of the porous material [0050], polymerization is caused by activating the initiator by thermal decomposition using heated filaments [0071] (claims 1 and 29).  
	 From the teaching that the monomer on the surface of the porous material(the overburden) is polymerized, it is readily apparent that substantially all (of the overburden) would be polymerized, since it does not teach that only a portion of it is polymerized, and it is a top down process, so the uppermost surface would polymerize first (claim 15).  
Claims 2-3, 16-17, and 30: polymerization is caused by activating the initiator by thermal decomposition using heated filaments [0071].  
	Claims 4, 18, and 31: Cho teaches that the substrate (porous material) temperature is chosen to cause (promote) adsorption of the monomer [0051].
	Claims 5, and 19: Cho teaches that the initiator can be an organic peroxide [0069].
	Claims 7, 8, 21, 22: Cho teaches that the porous material can be SiCOH, which is a porous silicon film and it being an organosilicate is readily apparent from the formula. 
Claims 9 and 23: Cho teaches exemplifies using methacrylates as the monomer [0045].
	Claims 11 and 25: Cho teaches using inert carrier gases to inject the monomer, such as argon [0061].
	Claims 12, 26, and 32: Cho teaches that the monomer adsorption step is performed for an appropriate time to cause the required amount of monomer deposition [0050].  Thus the 
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “400-1500 seconds” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Claims 13, 27, and 33: Cho teaches that the monomer adsorption stabilization step is maintained for an appropriate time to reach an equilibrium state [0034].  Thus the duration is a result effective variable controlling if the equilibrium state is obtained.
0034]. Thus the duration is a result effective variable controlling if the equilibrium state is obtained.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “30-600 seconds” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Claims 14, 28, and 34: Cho teaches that the polymerization initiator introduction is performed for an appropriate time [0050,0065] is a parameter that is controlled to cause the required deposition and reaction.  If insufficient time is provided for the initiator introduction, then insufficient polymerization will occur, since there will be insufficient initiator to perform the required polymerization.  Thus the duration is a result effective variable controlling if the required deposition of monomer is obtained.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “750-2000 seconds” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, . 

Claims 5-6, 9-10, 19-20, 23-24, 35-37, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180277362) in view of Ichiki et al (“Feasibility study into the deposition of an organic planarization layer using sequential polymerization initiated chemical vapor deposition”, Thin Solid Films 635:23-26 (2017), as supplied by applicant).
Claim 35: see the previous discussion around claim 1.  Cho does not teach using a Quartz Crystal Microbalance (with a quartz crystal in the microbalance being the quartz crystal resonator) to determine the degree of adsorption by the frequency of the QCR).  However, Ichiki is also directed towards using iCVD to deposit polymer layers (abstract) and it teaches using a QCM (the quartz crystal of which is a quartz crystal resonator) in order to monitor the adsorption of monomer and film growth during deposition and specifically teaches as shown in figure 3 that the oscillation frequency of the QCR varies with the degree of monomer adsorption (page 25). A a result, it is expected that when the adsorption reaches its equilibrium in the process of Cho, the frequency would become something close to constant as claimed by applicant since the degree of adsorption and thus the resonance frequency would not be changing.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further use a QCR measured by a QCM in the manner taught by applicant because the use of QCR measured by a QCM was known to the art to be used for the purpose of measuring the degree of adsorption in such iCVD processes, so a practitioner is motivated to know this information and to use a QCR measured by a QCM to do so since it was taught by the art to do so and the specific changes described by applicant are what would be expected to occur in the process of Cho as the adsorption of monomer becomes the equilibrium level (claim 35).

Claims 36: polymerization is caused by activating the initiator by thermal decomposition using heated filaments [0071].  
	Claim 37: Cho teaches that the substrate (porous material) temperature is chosen to cause (promote) adsorption of the monomer [0051].
Claims 5, 6, 9, 10, 19, 20, 23, and 24: Cho teaches that the initiator can be an organic peroxide [0069], but does not specifically teach using a tert-butyl peroxide and it teaches that the monomer can be acrylates and exemplifies methacrylates [0045], but it does not specifically teach using neo-pentyl methacrylate.  However, Ichiki teaches iCVD using the combination of  tert-butyl peroxide as the initiator and neo-pentyl methacrylate as the monomer are specific known desirable peroxide initiator and methacrylate momomers for such iCVD processing (page 23).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use tert-butyl peroxide as the initiator and neo-pentyl methacrylate as the monomer as they were specific known effective peroxide and methacrylates useful to deposit such films and doing so would produce no more than predictable results. 
	Regarding claims 39, 40, and 41, see the previous discussion for claims 12, 13, and 14, respectively.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180277362) in view of Ichiki et al (“Feasibility study into the deposition of an organic planarization layer using sequential polymerization initiated chemical vapor deposition”, Thin Solid Films 635:23-26 (2017), as supplied by applicant), further in view of Claesson (Sensors and Actuators B 166-167 (2012) 526-534).
As stated above, Cho in view of Ichiki teach using QCR with QCM to monitor the adsorption of monomer during the process.  However, it does not specifically teach using a QCR coated with a porous organosilicate spun material.  Claesson is directed towards ways to improve the sensitivity of QCM, it teaches that by using QCM sensor crystals (QCRs) coated 
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit porous organosilicate films, including by spin coating on the QCR of the QCM of Cho in view of Ichiki in order to improve the sensitivity of the monitoring and thus improve the accuracy of the monitoring of the process.
Response to Arguments
Applicant's arguments filed 08-31-2021 have been fully considered but they are not persuasive.
On page 10 of their remarks, applicant states that monomer in the pores of the porous dielectric material is polymerized in the process of Cho [0034].  This is how Cho operates, it is even shown and clearly labeled in figure 1 of Cho, where the polymer is created on the surface and in the pores of the porous dielectric.  Contrary to this, on page 11 and again on page 12 and on page 13, applicant argues that there is no evidence that monomer within the pores is polymerized, but as applicant states on page 10, Cho does polymerize monomer within the pores, which reads upon the claims.
While applicant further argues that their process fills the pores while Cho merely seals them, the claims only require that monomer be polymerized on the surface together with monomer in the pores, which this reads upon.  Any further requirement that the pores be completely filled with polymer or the substrate is rendered non-porous in the end is not currently recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
No current claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JOEL G HORNING/Primary Examiner, Art Unit 1712